MEMORANDUM **
Maria De Lourdes Nava-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
Nava-Flores’ contention that the ten-year continuous physical presence requirement violates her due process rights is foreclosed by Padilla-Padilla, v. Gonzales, 463 F.3d 972, 979 (9th Cir.2006).
Nava-Flores’ contention that the BIA erred in not addressing her satisfaction of the physical presence requirement is unavailing because she failed to raise this issue before the BIA.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.